DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 22 February 2022 has been entered.
Disposition of claims:
	Claims 1 and 13 have been amended.
	Claim 2 is cancelled.
	Claims 1 and 3-18 are pending.
The amendment to the specification has overcome the objection to the abstract set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 13 has overcome the rejections of claims 13-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see the final paragraph of p. 16 through the final paragraph of p. 17 of the reply filed 22 February 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) set forth in the last Office action and with respect to Ito being anticipatory have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, the argument that the claims are allowable over Ito is not persuasive. Upon further consideration, a new ground(s) of rejection is made under 35 USC 103(a) in view of the modification of Ito’s compound 93 as described below.

Applicant's arguments, see the 1st paragraph of p. 18 through 1st paragraph of p. 22 of the reply filed 22 February 2022 regarding the rejections of claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”) set forth in the last Office action as well as the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”), and further in view of Okumura et al. (US 2014/0014928 A1) (hereafter “Okumura”) and as evidenced by Ghosh et al. (“Thin-film encapsulation of organic light emitting devices” Applied Physics Letters. 86, 223503 pp. 1-3 (2005)) (hereafter “Ghosh”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the modified compound of Naraoka is a diamine compound while the compounds having the structure of the current Formula 1 are monoamine compounds and that therefore, the modified compound of Naraoka does not read on claim 6.
Formula 1 of claim 6 states that Ar can be a substituted aryl group having 6 to 30 carbon atoms. However, the claim does not limit what substituents can be on the aryl group. Thus, the aryl group could be a phenyl rings comprising a phenyl ring substituent that is in turn substituted with an amine group. For this reason the modified compound of Naraoka reads on the limitations of the current claim 6. 
As described below, Naraoka describes that the compounds of Naraoka absorb light. Thus, the compounds of Naraoka can be equated with a light absorber any layer comprising the modified compound of Naraoka could be equated with a light absorption layer.
Therefore, for at least these reasons, the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”).
Regarding claims 1 and 3-5: Ito discloses the compound shown below {Table 9, Compound D93}.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ito does not exemplify a compound similar to Ito’s compound shown above except for comprising two dibenzothiophene moieties in place of two dibenzofuran moieties.
However Ito teaches that the compounds of Ito have the structure of general formula (1) {paragraphs [0011]-[0012]}, which is a pyrene structure comprising the amine structure shown below as a substituent {paragraphs [0014]-[0015]}.

    PNG
    media_image2.png
    88
    204
    media_image2.png
    Greyscale

Ar1 has the structure shown below, and Ar2 can optionally have the structure general formula (3) shown below as well {paragraphs [0016]-[0018]}. 

    PNG
    media_image3.png
    66
    159
    media_image3.png
    Greyscale

Where in the structure shown above X can be O or S and rings A and B can each be benzene {paragraphs [0017]-[0021]}.
In the compound of Ito shown above, both Ar1 and Ar2 are each moieties having the structure of general formula (3) in which X is O and rings A and B are in each case benzene. 
As described above, X can alternatively be S.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted S atoms in place of O atoms in each of the dibenzofuran moieties making them each dibenzothiophene moieties, based on the teaching of Ito. The substitutions would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of S as the variable X would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
The resultant compound would have the structure shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ito teaches the claimed invention above but fails to teach that the compound is a light absorber or that it absorbs light wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. It is reasonable to presume that the compound is a light absorber or that it absorbs light wherein a maximum absorption wavelength is from about 380 nm to about 410 nm is inherent to Ito. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Figure 6 of the instant specification describes that the instant Compound 10 are light absorbing materials wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. The compound shown above has the structure of the instant Compound 22 and is structurally similar to the instant Compound 10. The difference being that the compound shown above comprises a dibenzothiophene structure as the instant Ar while the instant Compound 10 comprise dibenzofuran. Paragraph [0056] of the instant specification lists these groups as being obvious variants of each other. Therefore, similar results would be obtained when one of these groups is used in place of the other.
Additionally, paragraphs [0010] and [0063] only describe the compounds of the instant specification that have a maximum absorption wavelength from about 380 nm to about 410 nm in that they have the structure of Formula 1. The compound shown above has the structure of the instant Compound 22. Therefore, given that the instant Compound 22 has the structure of the instant Formula 1 and is one of the specifically exemplified compounds of the disclosure, it would be expected that the instant Compound 22 would be a light absorbing material wherein a maximum absorption wavelength is from about 380 nm to about 410 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”).
Regarding claims 6-8 and 10: Naraoka discloses an organic electroluminescent device comprising a first electrode (an anode), a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, a second electrode (a cathode) provided on the electron transport region, and a capping layer {Fig. 1, paragraph [0038], paragraph [0087], paragraph [0178] describing Example 6}.
The Examiner is equating the capping layer with the instant light absorption layer.
The light absorption layer is provided on the second electrode and makes contact with the second electrode {Fig. 1, paragraph [0038], paragraph [0087], paragraph [0178] describing Example 6}.
Naraoka further discloses that the capping layer comprises an arylamine compound having the structure of Naraoka’s compound CA6 shown below {(paragraph [0178] - Example 6; compound CA6 was used as the material for the capping layer), (p. 21, compound CA6)}.
[AltContent: textbox (Naraoka’s compound CA6)] 
    PNG
    media_image5.png
    712
    953
    media_image5.png
    Greyscale



Naraoka does not exemplify a compound similar to Naraoka’s Compound CA6 in which a phenyl substituted phenyl ring is replaced with a pyrene group.
However, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image6.png
    638
    1144
    media_image6.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be pyrene in addition to substituted phenyl {paragraph [0067]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a pyrene group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of a pyrene group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to phenyl. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Naraoka does not exemplify a compound similar to the modified Compound CA6 except for having a dibenzofuran structure bonded to one of the amine N atoms.
However, as outlined above, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image6.png
    638
    1144
    media_image6.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be dibenzofuran in addition to substituted phenyl {paragraph [0067]}.
Additionally, Naraoka exemplifies 4-dibenzofuran as a substituent of a compound of Naraoka {paragraph [0171]: Compound CA8}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a 4-dibenzofuran group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. Additionally, it would have been obvious to have placed the substituent on the same amine N atom as the pyrene group. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a 4-dibenzofuran group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to phenyl. See MPEP 2143(I)(E). Furthermore, the choice of substituting the 4-dibenzofuran onto the same amine N atom as the pyrene group would have been a choice of 1 of 3 possible options and therefore would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Naraoka teaches the claimed invention above but fails to teach that the modified compound CA6 of Naraoka is a light absorber and that the layer comprising the compound is a light absorption layer. It is reasonable to presume that the modified compound CA6 of Naraoka is a light absorber and that the layer comprising the compound is a light absorption layer is inherent to Naraoka. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Naraoka states that the preferred compounds of Naraoka would absorb light at a frequency below 430 nm {paragraph [0113]}. Furthermore Naraoka teaches that the compounds of Naraoka absorb light (show an extinction coefficient greater than 0) between 380 nm and 410 nm {Fig. 9B}.
Additionally, paragraphs [0010] and [0063] describe that the compounds of the instant specification (compounds having the structure of the instant Formula 1) may have a maximum absorption wavelength from about 380 nm to about 410 nm. Therefore, given that the modified compound CA6 of Naraoka has the structure of the instant Formula 1, it would be expected that the modified compound CA6 of Naraoka would at minimum be a light absorbing material.
The layer in which the modified compound CA6 of Naraoka is comprised can be equated with a light absorption layer, because it comprises a light absorbing compound. The layer would therefore inherently absorb light. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 9: Naraoka teaches all of the features with respect to claim 6, as outlined above.
Naraoka teaches the claimed invention above but fails to teach that the modified compound CA6 of Naraoka has a maximum absorption wavelength of about 380 nm to about 410 nm. It is reasonable to presume that the modified compound CA6 of Naraoka has a maximum absorption wavelength of about 380 nm to about 410 nm is inherent to Naraoka. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0010] and [0063] describe that the compounds of the instant specification (compounds having the structure of the instant Formula 1) may have a maximum absorption wavelength from about 380 nm to about 410 nm. As outlined above, the modified compound CA6 of Naraoka has the structure of the instant Formula 1.  Additionally, Figure 6 of the instant specification describes that the instant Compounds 2 and 5 are light absorbing materials wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. The modified compound CA6 of Naraoka is structurally similar to the instant Compounds 2 and 5 in that the compounds all comprise a pyrene ring substituted with an amine group, the amine group additionally having a dibenzofuran substituent. The difference being that the modified compound CA6 of Naraoka comprises a substituted biphenyl ring as the instant Ar while the instant Compounds 2 and 5 comprise biphenyl and naphthyl, respectively. Paragraphs [0056]-[0057] of the instant specification describes that unsubstituted phenyl and naphthyl groups are obvious variants of a substituted biphenyl group. Therefore, similar results would be obtained when one of these groups is used in place of the other.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”) as applied to claim 6 above, and further in view of Okumura et al. (US 2014/0014928 A1) (hereafter “Okumura”) and as evidenced by Ghosh et al. (“Thin-film encapsulation of organic light emitting devices” Applied Physics Letters. 86, 223503 pp. 1-3 (2005)) (hereafter “Ghosh”).
Regarding claim 11: Naraoka teaches all of the features with respect to claim 6, as outlined above.
Naraoka does not teach that the layer being equated with the light absorption layer is a thin film encapsulation layer covering the first electrode, the hole transport region, the emission layer, the electron transport region, and the second electrode.
However, as outlined above, the layer being equated with the light absorption layer is provided on the second electrode.
Okumura teaches an organic EL display element comprising an organic light emitting device, the organic EL display element having the structure shown below {Fig. 1 as described in paragraphs [0055]-[0090]; paragraphs [0081]-[0088] describe how the organic light-emitting device structure is incorporated into the organic EL display element.}.

    PNG
    media_image7.png
    865
    853
    media_image7.png
    Greyscale

Okumura teaches that the organic EL display element of Okumura can decrease lowering in performances due to ultraviolet ray or impurities such as moisture and that the organic EL display element of Okumura can be used for large-sized television sets {paragraph [0313]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device taught by Naraoka by incorporating it into the organic EL display element of Okumura, based on the teaching of Okumura. The motivation for doing so would have been to provide an organic EL display element that can be used for large-sized television sets and decreases lowering in performances due to ultraviolet ray or impurities such as moisture and that the organic EL display element of Okumura, as taught by Okumura.
In the resultant structure, the layer being equated with the light absorption layer can be considered to encapsulate the organic light emitting device taught by Naraoka and would cover the first electrode, the hole transport region, the emission layer, the electron transport region, and the second electrode, because it is disposed over top these layers. The surrounding structure of the organic EL display element described above would border the sides of these layers while the layer being equated with the light absorption layer would cover the top of these layers. Therefore, the layer can be equated with an encapsulation layer, because it completes the encapsulation of the organic layers of the first light emitting device of Ito as modified by Jones. 
Such a description of encapsulation is consistent with the description of an encapsulation layer in Ghosh {Fig. 1 and the 3rd paragraph of the 1st col. of p. 223503-2}.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) is the closest prior art. However, Ito does not teach that the compounds of Ito that meet the limitations of the compounds of the current claim 12 are useful as light absorbers located in an absorption layer located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device. While the prior art teaches light absorption layers located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device, the prior art does not teach or suggest that any of the compounds of the current claim 12 are useful in such a layer.

Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined above, Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) is the closest prior art. However, Ito does not teach that the compounds of Ito that meet the limitations of the compounds of the current claims 13-18 are useful as light absorbers located in an absorption layer located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device. While the prior art teaches light absorption layers located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device, the prior art does not teach or suggest that any of the compounds of the current claims 13-18 are useful in such a layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786